McKinstry, J., concurring:
There is no bill of exceptions or statement of the evidence in the transcript. If, therefore, any case can be supposed in which there would be no evidence tending to establish a killing in self-defense, the instruction first referred to by my brother Myrick, was properly rejected.
And the instruction as to character was properly rejected. The prosecution can not attack the character of a' defendant until the defense has introduced evidence to establish his good character. When a defendant, charged with a criminal homicide, has been shown to be a quiet and peaceable man, his character is to be considered by the jury in connection with the evidence, and may weigh in the balance so as to create a reasonable doubt of. his guilt. If, in the absence of evidence on the subject, the presumption of good character is to weigh as much in his favor as affirmative, proof of it, the necessity of proving good character would never arise; and the prosecution would frequently be in a worse case than if evidence of good character had been given—since the prosecution would be debarred from introducing evidence to overcome the presumption.
When it is said that good character is to be presumed it is only said that, in the absence of evidence, the jury should not attribute to defendant a general bad character with respect to the qualities involved in the alleged offense, nor give weight to his assumed bad character in determining the question whether the evidence established his guilt.